Exhibit 10.8

CENTERPOINT PROPERTIES TRUST

2000 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 


SHARE OPTION AGREEMENT

 

THIS SHARE OPTION AGREEMENT (the “Agreement”) is dated as of March 7, 2003
between CenterPoint Properties Trust, a Maryland real estate investment trust
(the “Company”), and Rockford O. Kottka (the “Optionee”).

 

This Agreement is made pursuant to, and is governed by, the CenterPoint
Properties Trust 2000 Omnibus Employee Retention and Incentive Plan (the “2000
Plan”).  Capitalized terms not otherwise defined herein shall have the meanings
set forth in the 2000 Plan.  The purpose of this Agreement is to establish a
written agreement evidencing an option granted in accordance with the terms of
the 2000 Plan.  In this Agreement, “shares” means the Company’s Common Shares or
other securities resulting from an adjustment under Sections 1.5 and 6.2 of the
2000 Plan.

 

The parties agree as follows:

 

1.                                      Grant of Option.  The Company hereby
grants to the Optionee an option (the “Option”) to purchase 46,625 shares under
the terms and conditions hereof.

 

2.                                      Term.  The Option becomes exercisable
and terminates in accordance with the schedule set forth in Section 5 hereof;
provided, however, that in the event employment of the Optionee with the Company
or a Subsidiary terminates for any reason, the Option shall terminate in
accordance with the provisions of Section 2.6 of the 2000 Plan.

 

3.                                      Price.     The price of each share
purchased by exercise of the Option is $ 56.30.

 

4.                                      Partial Exercise.  The Option, to the
extent exercisable under this agreement and the 2000 Plan, may be exercised in
whole or in part provided that the Option may not be exercised for less than 100
shares in any single transaction unless such exercise pertains to the entire
number of shares then covered by the Option.

 

5.                                      Exercise Period.

                                               

Except as otherwise provided in the 2000 Plan or in this Agreement,
the Option shall become exercisable as follows: Time Period

 

Exercisable

Prior to the first anniversary of the date of this Agreement

 

None

After the first anniversary of the date of this Agreement

 

One Fifth

After the second anniversary of the date of this Agreement

 

Two Fifths

After the third anniversary of the date of this Agreement

 

Three Fifths

After the fourth anniversary of the date of this Agreement

 

Four fifths

After the fifth anniversary of the date of this Agreement

 

All

 

(b)                                 If it has not previously terminated pursuant
to the terms of the 2000 Plan or this Agreement, the Option shall terminate at
the close of business on the day before the tenth anniversary of the date of
this Agreement.

 

1

--------------------------------------------------------------------------------


 

 

6.                                      Method of Exercise.  The Option shall be
exercised by written notice by Optionee to the Company specifying the number of
shares that such person elects to purchase, accompanied by full payment, in cash
or current funds, for such shares.

 

7.                                      ISO Treatment.  It is intended that the
Option shall qualify as an “incentive share option” as described in Section 422
of the Internal Revenue Code of 1986, as amended within the limitations outlined
in Section 2.5 of the 2000 Plan.

 

8.                                      Rights of the Shareholder.  No person,
estate, or other entity will have the rights of a stockholder with respect to
shares subject to the Options until a certificate or certificates for these
shares have been delivered to the person exercising the option.

 

9.                                      Rights of the Company.  This Agreement
does not affect the Company’s right to take any corporate action, including
other changes in its right to recapitalize, reorganize or consolidate, issue
bonds, notes or stock, including preferred stock or options therefore, to
dissolve or liquidate, or to sell or transfer any part of its assets or
business.

 

10.                               Taxes.  The Company may pay or withhold the
amount of any tax attributable to any shares deliverable under this Agreement,
and the Company may defer making delivery until it is indemnified to its
satisfaction for that tax.

 

11.                               Compliance with Laws.  Options are
exercisable, and shares can be delivered under this Agreement, only in
compliance with all applicable federal and state laws and regulations, including
without limitation state and federal securities laws, and the rules of all stock
exchanges on which the Common Shares are listed at any time.  Options may not be
exercised and shares may not be issued under this Agreement until the Company
has obtained the consent or approval of every regulatory body, federal or state,
having jurisdiction over such matters as the Committee deems advisable.  Each
person or estate that acquired the right to exercise an Option by bequest or
inheritance may be required by the Committee to furnish reasonable evidence of
ownership of the Option as a condition to the exercise of the Option.  In
addition, the Committee may require such consents and releases of taxing
authorities as the Committee deems advisable.

 

12.                               Share Legends.  Any certificate issued to
evidence shares issued under the Option shall bear such legends and statements
as the committee deems advisable to assure compliance with all federal and state
laws and regulations.

 

13.                               No Right of Employment.  Nothing in this
Agreement shall confer any right on an employee to continue in the employ of the
Company or shall interfere in any way with the right of the Company to terminate
such employee’s employment at any time.

 

14.                               Amendment of Option.  The Company may alter,
amend, or terminate the Option only with the Optionee’s consent, except for
adjustments expressly provided by this Agreement.

 

15.                               Miscellaneous.  This Agreement is subject to
and controlled by the 2000 Plan.  Any inconsistency between this Agreement and
said 2000 Plan shall be controlled by the 2000 Plan.  This Agreement is the
final, complete, and exclusive expression of the understanding between the
parties and supersedes any prior or contemporaneous agreement or representation,
oral or written, between them.  Modification of this Agreement or waiver of a
condition herein must be written and signed by the party to be bound.  In the
event that any paragraph or provision of this Agreement shall be held to be
illegal or unenforceable, such paragraph or provision shall be severed from the
Agreement and the entire Agreement shall not fail on account thereof, but shall
otherwise remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

 

16.                               Notices.  All notices and other communications
required or permitted under this Agreement shall be written, and shall be either
delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested, or by telex or telecopier,
addressed as follows:  if to the Company, to the Company’s principal office, and
if to the Optionee or his successor, to the address last furnished by such
person to the Company.  Each such notice and communication delivered personally
shall be deemed to have been given when delivered.  Each such notice and
communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopier shall be deemed to
have been given when it is so transmitted and the appropriate answer back is
received.  A party may change its address for the purpose hereof by giving
notice in accordance with the provisions of this Section 16.

 

                                                IN WITNESS WHEREOF, each of the
Optionee and the Company have executed this Agreement as of the date first
written above.

 

 

 

CENTERPOINT PROPERTIES TRUST

 

 

 

 

By:

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

Its:

Executive Vice President and Treasurer

 

 

 

 

 

 

 

 


 


 


 


GRANTEE

 

 

 

 


 


 


 


 

 

 

 

Rockford O. Kottka

 

 

 

3

--------------------------------------------------------------------------------